TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00163-CV


                                      In re Mark T. Zuniga


                     M. P. a/k/a M. D., J. J. L.-B., and C. J. L., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-20-003397, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of M. P. a/k/a M. D. The

subject of this proceeding is Mark T. Zuniga, appellant’s attorney.

               Appellant filed her notice of appeal on March 25, 2022, and her brief was

due May 5, 2022. On May 12, 2022 we ordered counsel to file appellant’s brief no later than

May 25, 2022. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Mark T. Zuniga shall appear in person before

this Court on Thursday, June 23, 2022, at 9:00 a.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why he should not be held in contempt and have sanctions
imposed for his failure to obey our May 12, 2022 order. This order to show cause will be

withdrawn and Zuniga will be relieved of his obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before June 21, 2022.

               It is ordered on June 10, 2022.



Before Justices Goodwin, Baker, and Triana




                                                 2